Exhibit 3.8 USE BLACK INK ONLY- DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Medefile International, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) :Article IV is hereby deleted in its entirety and replaced with the following: The total number of shares of Common Stock that the corporation will have the authority to issue is 3,000,000,000. The shares of Common Stock shall have par value of $0.0001 per share. All of the Common Stock authorized herein shall have equal voting rights and powers without restrictions in preference. The total number of shares of Preferred Stock that the corporation will have the authority to issue is 10,000,000. The shares of Preferred Stock shall have par value of $0.001. The Corporation may issue any class of thePreferred Stock in any series. The Board shall have authority to establish and designate series, to fix the numberof shares included in each such series and set the rights and preferences of shares in each series. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporatio*' have voted in favor of the amendment is: 51% 4.Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 5.Signature: required) Signature of officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT: Failure to Include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
